Citation Nr: 0801659	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  

2.  Entitlement to specially adapted housing or special home 
adaptation grant.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
October 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia, 
that inter alia denied entitlement to automobile and adaptive 
equipment or for adaptive equipment only and denied 
entitlement to specially adapted housing or a special home 
adaptation grant.

In November 2004 and again in October 2006 the Board remanded 
the case for additional development.


FINDINGS OF FACT

1.  The veteran has permanently lost the use of his feet due 
to service-connected disability. 

2.  Service-connected disability has resulted in the loss of 
use of one lower extremity together with impairment of the 
functions of balance or propulsion so as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to automobile and adaptive 
equipment are met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.808, 4.63 (2007).

2.  The criteria for entitlement to specially adapted housing 
or special home adaptation grant have been met.  38 U.S.C.A. 
§§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claims was satisfied prior to the initial January 2003 rating 
decision by way of a letter sent to the claimant in September 
2002, which addressed all notice requirements.  The letter 
mentions what evidence is required to substantiate the 
claims, the claimant's and VA's duty to obtain this evidence, 
and asks the claimant to submit any relevant evidence in his 
possession. 

VA also provided the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
November 2006.  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has obtained any necessary medical opinions.  The 
claimant submitted additional medical evidence and was 
afforded a VA medical examination.  Neither the claimant nor 
his representative has identified, nor does the record 
indicate, that any additional evidence is necessary for fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) Loss or permanent loss of use of one or 
both feet; (2) Loss or permanent loss of use of one or both 
hands; (3) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; for adaptive 
equipment eligibility only: ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808 (2007).

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  "Loss of use" of an extremity, as defined at 
38 C.F.R. §§ 3.350(a)(2) and 4.63, is where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made on 
the basis of the actual remaining function, whether the acts 
of grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2007). 
Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

The veteran has not claimed entitlement to benefits based on 
a service-connected vision disability, although in May 2000 a 
VA physician reported vision impairment due to service-
connected multiple sclerosis.  Service-connected multiple 
sclerosis is rated 100 percent. Special monthly compensation 
based on a need of regular aid and attendance has been 
granted.  

A July 2000 VA neurological examination report reflects that 
the veteran rode his VA-issued scooter and could walk a few 
steps with the aid of a cane.  

In November 2001, J. Johnson, D.O., reported that the veteran 
had uncontrolled gait due to spasticity, falling, and 
decreased sensation.

In July 2002, W. Stuart, M.D., reported that the veteran 
needed a cane at all times for mobility.  The doctor 
recommended water aerobics for rehabilitation and requested 
that VA furnish a pool.  

According to a December 2002 VA muscles compensation 
examination report, the veteran wore a cast due to a left 
fibula fracture secondary to falling.  Muscles of the left 
lower extremity showed evidence of wasting.  

In May 2004, C. Amnott, D.O., reported that multiple 
sclerosis caused inability to walk or to perform activities 
of daily living several days each month.  

In June 2004, the veteran and his spouse testified before the 
undersigned Veterans Law Judge that on some days he could use 
neither his arms nor his legs.  He testified that his arms 
would go numb from the elbows down.  He could not hold a cup 
of coffee on those days.  He testified that he has had no 
sense of balance since 1998.  He testified that the special 
adaptive equipment for the auto involved an apparatus that 
could tow or otherwise transport his scooter.  The veteran's 
spouse testified that a pool was necessary to treat the 
veteran's leg spasticity.  

The veteran underwent a VA orthopedic and neurological 
evaluation in March 2006.  The veteran indicated a need for 
special ramps installed at his house so that he could use his 
scooter.  Range of motion testing of the limbs suggested full 
passive range of motion but active range of motion testing 
was very limited due to tremor and spasticity.  Tremor 
precluded testing any repeated motion.  All extremities were 
weak with reported 2/5 strength.  Sensory examination showed 
spotty deficits in no pattern.  When the veteran tried to 
perform any movement, he became more spastic and tremulous.  
Cardinal gaze was difficult and there was inability to track 
movement of a pen or fingers with the eyes.  The physician 
recommended ramps in the home and a vehicle adaptive device 
for the scooter.  The physician considered the veteran too 
weak and uncoordinated to use a rehab pool.  

The veteran was re-evaluated by VA in July 2007.  The 
examiner noted that the veteran needed a cane and a walker 
for walking and, even then, walking was limited to a few 
yards.  Physical examination revealed poor propulsion and 
antalgic gait.  Active range of motion of all joints appeared 
normal, but pain began with any movement.  The examiner found 
that despite the tremors and spasticity, the veteran had 
"fair" use of the upper and lower extremities, but also 
noted that spasticity and tremors precluded purposeful 
movements.  The examiner felt that the veteran needed ramps 
in the home, a vehicle adaptive device for the scooter, and a 
swimming pool in the home.  The examiner concluded that the 
veteran would not "benefit" from amputation at the feet, 
but that he did need to use a scooter, a walker, and a cane.  

Considering the competent evidence of loss of all balance, 
tremor and spasticity of the feet and legs, extreme 
difficulty with propulsion, and need for a cane at all times, 
it is clear that the veteran has permanently lost the use of 
his feet.  While in July 2007 a VA examiner found that 
amputation of both feet would not be a "benefit" to the 
veteran, that is, improve upon his disability, neither did 
the examiner find the veteran to be less well-served by 
amputation.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is in relative 
equipoise.  Entitlement to automobile and adaptive equipment 
must therefore be granted.  

Specially Adapted Housing or Special Home Adaptation Grant

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. 2101(a) may be granted if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (2) Blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; or (3) The loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) The 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809 (2007).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible. 38 C.F.R. § 3.809(d) (2006).

The evidence amply demonstrates that the residuals of 
multiple sclerosis, an organic disease, has resulted in the 
loss or loss of use of one lower extremity together with 
impairment of the functions of balance or propulsion so as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  After considering all the evidence 
of record, including the testimony, the Board finds that the 
evidence favors the claim.  Entitlement to specially adapted 
housing or special home adaptation grant will be granted.  






ORDER

Entitlement to automobile and adaptive equipment is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.  

Entitlement to specially adapted housing or special home 
adaptation grant is granted, subject to the laws and 
regulations governing payment of monetary benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


